                Case 1:15-cr-10145-RGS Document 919 Filed 01/24/20 Page 1 of 2




Memorandum
To:      Honorable Richard G. Stearns, U.S. District Judge

From: Justin Prophet, U.S. Probation Officer

CC:      Michael Crowley, AUSA; George Gormley, Esq.

Date:    January 24, 2020

Re:      Tevin Abercrombie (Dkt. 15CR10145)

Request to Withdraw Submitted Petitions Without Prejudice

As the Court is aware, probation staff submitted a Petition and Affidavit for Warrant or Summons for Offender Under
Supervision (dated 8/13/19) and a 1st Amended Petition and Affidavit for Warrant or Summons for Offender Under
Supervision (dated 1/13/20) concerning Mr. Tevin Abercrombie. The purpose of this memorandum is to provide an
update to the Court and request to withdraw the above-noted petitions without prejudice.

On 1/23/20, Mr. Abercrombie’s charge of assault and battery was dismissed (BMC-Roxbury Dkt.
1902CR002522A). As delineated in the previously submitted petitions, Mr. Abercrombie has incurred several
concerning issues of non-compliance while on supervised release. However, this officer believes that Mr.
Abercrombie’s arrest for assault and battery was his most serious violation and the impetus for the requested
violation proceedings. With the dismissal of the assault and battery charge, this officer believes that requesting to
withdraw previous petitions is currently a suitable course of action that enables probation staff to continue working
with Mr. Abercrombie towards successful reintegration. Since the petitions have been filed, Mr. Abercrombie has
participated consistently in counseling (first addressing mental health/behavioral issues and now discussing
substance use issues), engaged in community partnerships with the Boston Public Health Commission, and
collaborated with this officer in the areas of effective communication, problem-solving, and resource utilization.

Notably, Mr. Abercrombie continues to experience challenges in the following areas: (a) securing approved housing
(he currently lives in subsidizing housing with his grandmother); (b) securing employment (he works with probation
staff and community agencies for job searching); and (c) refraining from using illicit substances. This officer believes
that withdrawing the previously submitted petitions without prejudice and continuing him on his current term of
supervised release will provide Mr. Abercrombie with an opportunity to choose to make constructive changes and
live lawfully.

The Government assents to this request to withdraw previously submitted petitions. Should the Court concur with
the Probation Office’s recommendation, kindly indicate below.

Review by:
/s/Joseph LaFratta
Joseph LaFratta
Deputy Chief U.S. Probation Officer



          1
                  Case 1:15-cr-10145-RGS Document 919 Filed 01/24/20 Page 2 of 2




The Court Orders:

( ) The 8/13/19 and 1/13/20 petitions are withdrawn without prejudice

( ) Other:


                                                                        Honorable Richard G. Stearns
                                                                        U.S. District Judge


                                                                        Date:




              Page 2
